Fourth Court of Appeals
                                       San Antonio, Texas

                                              JUDGMENT
                                           No. 04-19-00003-CV

                      TEXAS ASSOCIATION OF COUNTY EMPLOYEES,
                                      Appellant

                                                      v.

       Nelson WOLFF, County Judge of Bexar County; Bexar County Commissioners Justin
    Rodriguez, 1 Sergio “Chico” Rodriguez, Tommy Calvert, and Kevin Wolff; and Bexar County,
                                            Appellees

                     From the 37th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018-CI-14932
                          Honorable John D. Gabriel Jr., Judge Presiding

            BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the trial court’s order granting the
amended plea to the jurisdiction is AFFIRMED. We ORDER that appellees are awarded the costs
they incurred related to this appeal.

         SIGNED July 17, 2019.


                                                       _____________________________
                                                       Luz Elena D. Chapa, Justice




1
 Appellee Paul Elizondo’s successor, Bexar County Commissioner Justin Rodriguez, is automatically substituted in
his stead under Texas Rule of Appellate Procedure 7.2. See TEX. R. APP. P. 7.2.